THORNBERRY, Circuit Judge,
concurring:
Judge Goldberg’s very scholarly opinion, it seems to me, is a fair and excellent accommodation of the very difficult issues presented in this case.
I do not agree with Judge Gee’s interpretation of the opinion’s description of Mr. Justice Brennan’s dissent in Bakke, as approving racial quotas for societal discrimination, but I regard it as a part of Judge Goldberg’s extraordinarily complete analysis of this difficult and uncertain area.
The trend is towards upholding consent decrees as discussed and delineated here. Certainly, we cannot say that the decision is compelled by Supreme Court or Fifth Circuit precedents, but just as emphatically we urge neither is it prohibited by any controlling authority.
The dissent very fairly and candidly suggests that Weber may be contributing to this trend. I go further to urge that Weber emphasizes and encourages what we do here today.
If we deny approval of the consent decree involved in this case, we place upon the municipality and, more particularly, its taxpayers, the onerous burden of one of two alternatives, (1) admission of past discrimination, which must realistically leave them open to undetermined financial liability, or (2) face a full-blown trial involving time and expense which may result in untold consequences. Congress and the courts of this nation time after time strongly encouraged and emphasized necessity of conciliation and settlement of these types of controversies.
Finally, with all deference, I cannot subscribe to the suggestion contained in the dissent that the varying opinions in Bakke can in any way be interpreted as reaching such a “precise position” as to have overruled, sub silentio or otherwise, our opinion in Morrow v. Crisler, 491 F.2d 1053 (5th Cir. 1974) (en banc), cert. denied, 419 U.S. 895, 95 S.Ct. 173, 42 L.Ed.2d 139 (1974). Nor can I agree with the comments concerning our supposed return to the doctrine of Plessy v. Ferguson, 163 U.S. 537, 16 S.Ct. 1138, 41 L.Ed. 256 (1896).
I concur.